Per Curiam.
Petitioner moves to suspend respondent attorneys on the ground that they have failed to file a registration statement and pay the required attorney registration fee in accordance with Judiciary Law § 468-a (1) and part 118 of the Rules of the Chief Administrator of the Courts (see 22 NYCRR 118.1 [c]).
The moving papers indicate that respondents failed to file a registration statement prior to taking the constitutional oath of office as required by Judiciary Law § 468-a (1) and part 118 of the Rules of the Chief Administrator of the Courts (see 22 NYCRR 118.1 [c]). Their failure to register has continued to date. They have also failed to respond to the instant motion.
Judiciary Law § 468-a (5) provides that noncompliance with the statute and rules regarding attorney registration “shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division ... for disciplinary action.” This Court has previously held that failure to comply with the registration requirements is professional misconduct warranting discipline (see e.g. Matter of Arms, 251 AD2d 743 [1998]; Matter of Ryan, 238 AD2d 713 [1997]; Matter of Farley, 205 AD2d 874 [1994]).
In view of respondents’ failure to comply with the attorney registration requirements of the Judiciary Law and Rules of the Chief Administrator of the Courts, petitioner’s motion is granted and the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 65 AD3d 1447 [2009]).
Cardona, EJ., Mercure, Peters, Spain and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court; and it is further ordered that, for the period of suspension, respondents are commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and respondents are hereby forbidden to appear as attorneys or counselors-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation *747thereto; and it is further ordered that respondents shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).
Last Name First Name Middle Name Year Adm Dept
Engels Gariy Beth 2006 3
Glynn John 2003 3
Jackson Shauna Daneen 2005 3
Kanet Rhoda Beverly 1991 3
Kaye Jonathan Aaron 1999 3
Koperdak Serge 1997 3
Kroener Lars Eilenau 1999 3
Merino Fernando Quintana 1996 3
Monroy Marco Geraldo 1998 3
Moody Thomas Hayes 1991 3
Novak Paul Stuart 1998 3
Rodegra Juergen 1993 3
Wormuth Mirko 2000 3